247 S.W.3d 616 (2008)
Dianne Marie LARKIN, Respondent,
v.
Larry Joseph EGGEN, Appellant.
No. WD 67715.
Missouri Court of Appeals, Western District.
March 18, 2008.
Bruce Bailey, Warrensburg, for appellant.
John Edmiiston, Warrensburg, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and JAMES M. SMART, JR., Judge.


*617 ORDER
PER CURIAM.
Larry Joseph Eggen ("Father") appeals a judgment modifying his child support obligation. Ten years after her divorce from Father, Dianne Marie Larkin ("Mother") sought additional child support from Father. The court found a substantial and continuing change of circumstances and increased Father's child support obligation from $200 per month for each of their two children to $625 per month for both of the children plus one half of the costs associated with college tuition. Father now appeals, claiming the trial court erred in ordering him to pay for one half of any college expenses because it lacked sufficient evidence to support its judgment. Having carefully considered Father's claims on appeal, we find no error in the trial court judgment. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).